Citation Nr: 0213348	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  97-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision that 
denied the veteran's claims of entitlement to increased 
ratings for his service-connected iliofemoral 
thrombophlebitis with varicose veins of the right leg (right 
leg vascular disability); service connection for gangrene of 
the right toes with transmetatarsal amputation of the right 
foot, claimed as secondary to his service-connected right leg 
vascular disability; and a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran timely appealed these 
determinations to the Board.  

In November 1999, the Board denied the claims for increased 
ratings for his service-connected iliofemoral 
thrombophlebitis with varicose veins of the right leg (right 
leg vascular disability), as well as the claim for service 
connection for gangrene of the right toes with 
transmetatarsal amputation of the right foot, claimed as 
secondary to his service-connected right leg vascular 
disability.  The issue of entitlement to a total rating was 
remanded.  As explained in more detail below, the RO 
completed, to the extent possible, the requested development 
on the remanded issue.  However, as the RO also has continued 
the denial of the appeal, those matters have been returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran's single service-connected disability is 
iliofemoral thrombophlebitis with varicose veins, right leg, 
rated as 60 percent disabling.  

3.  The veteran has approximately two years of college 
education, and employment experience as a store clerk.  

4.  The veteran's iliofemoral thrombophlebitis with varicose 
veins, right leg does not preclude him from obtaining or 
retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the January 1997 statement of the case, subsequently 
issued supplemental statements of the case, and the Board's 
November 1999 remand, and various correspondence from the RO, 
the veteran and his representative have been notified of the 
law and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  Moreover, because, as explained 
below, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (No. 01-997 (U.S. Vet. App. June 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO arranged for the 
veteran to undergo VA examination in connection with the 
claim, most recently at the request of the Board, and has 
obtained private and VA outpatient treatment records from the 
VA medical facility identified by the veteran.  The Board 
notes that neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Factual Background

In an October 1966 rating decision, the RO granted service 
connection for iliofemoral thrombophlebitis with varicose 
veins of the right leg and assigned a 30 percent evaluation 
under Diagnostic Code 7121, effective October 14, 1966.  
Thereafter, in November 1977, the RO increased the evaluation 
of the veteran's right leg vascular disability to 50 percent 
under Diagnostic Code 7121-7120, effective September 1, 1977.  
The RO established entitlement to the current 60 percent 
rating under Diagnostic Code 7121-7120, effective August 1, 
1978.  

In March 1996, the veteran filed the instant claim for a 
total rating.  His service connected iliofemoral 
thrombophlebitis with varicose veins of the right leg is his 
sole service connected disability.  [The Board notes that, 
although the claims file contains significant evidence of 
treatment and diagnosis for the veteran's right leg vascular 
disability, including VA and private treatment records dated 
several years prior to the veteran's filing of the current 
claim; VA vocational rehabilitation records, dated more than 
a decade prior to his assertion of this claim; and disability 
determinations issued by the Social Security Administration 
(SSA) in 1978 and in 1993, the Board will confine its 
discussion of the evidence to that pertinent to that dated 
during the appellate period, i.e., since March 1995.  See 38 
C.F.R. §  3.400(o)(2) (2001).].

The pertinent medical evidence includes treatment records and 
reports prepared by the veteran's private physicians, Drs. 
Peter R. McCombs and George M. Romanzo, dated from January to 
March 1996.  A review of the medical evidence reveals that, 
although it refers to the veteran's long history of suffering 
from chronic venous disease and chronic venous insufficiency, 
it does so only in passing, and does not detail either the 
symptoms or the severity of the condition.  The records 
principally relate to the diagnosis and treatment of the 
veteran's gangrene of the right foot, including the two 
surgeries that the veteran had to treat the disorder, which 
resulted in the amputation of portions of the veteran's right 
foot.  The records also contain the physicians' follow-up 
comments.

In June 1996, the veteran was afforded a VA vascular 
examination, again primarily in response to his claim for 
secondary service connection.  With respect to his right leg 
vascular disability, the examination revealed that the 
veteran had marked pedal edema of both lower limbs, although 
much more severely on the right.  In addition, there was 
discoloration and thickening of his pedal skin; the 
amputation of the right forefoot was also noted.  The 
physician further reported that the veteran had varicosities 
of the right lower limb that involved the greater saphenous 
system and a segment of that vein extending from just above 
the ankle to eight centimeters above the upper border of the 
patella.  The examination also disclosed that a segment of 
the veteran's varicose veins was tortuous and dilated; it 
measured one centimeter in diameter.  In addition, the 
examiner stated that there were no sacculations.  The 
diagnosis was chronic venous insufficiency of the right lower 
limb.

In August 1997, the veteran testified at a hearing before a 
hearing officer at the RO.  During the hearing, the veteran 
reported that his right leg vascular disability warranted 
total evaluation because, despite treating the disability by 
wearing medically prescribed footwear, staying off his feet, 
and frequently keeping them elevated, it was manifested by 
skin ulcers, swelling, muscle cramps and spasms, as well as 
circulatory problems.  With regard to his functional 
impairment, he stated that, due to the disability, he was not 
able to walk for more than ten minutes before his leg "swells 
up."  The veteran further testified that the disability 
precluded him from doing even "light housework," such as 
vacuuming.  Finally, he reported that, largely due to the 
disability, he has been unemployable since 1973.  In support, 
he cited the SSA determinations; in this regard, the Board 
notes in its 1978 decision, the agency concluded that, due to 
his vascular disabilities of his right and left leg, the 
veteran was so severely restricted in his activities that he 
was precluded from engaging in any substantial gainful 
activities and was thus entitled to disability benefits.

The veteran was thereafter afforded a vascular examination to 
assess the current severity of this disability in September 
1997.  During the examination, the veteran reported that he 
had suffered from a right leg vascular disability since his 
period of service.  The physician discussed the history of 
the veteran's disability and commented that the veteran 
"obviously was not the picture of good health."  The 
examination revealed that the veteran's pedal pulses were 
faint and that he had mild pedal edema of his right lower 
limb.  In addition, the physician indicated that there were 
no varicose veins and no skin ulcers.  The diagnosis was post 
deep vein thrombosis with chronic venous insufficiency of the 
right lower limb.

During the course of this appeal, the criteria for evaluating 
cardiovascular disorders were changed, effective on January 
12, 1998. 62 Fed. Reg. 65219 (1997).  Apparently as a result 
of this change, the RO determined that another VA vascular 
examination was necessary in order to assess the severity of 
the veteran's right leg vascular disability; that examination 
was performed in February 1998.  At the outset of his report, 
the physician reviewed the veteran's pertinent medical 
history, including the onset of his recent renal problems and 
ensuing dialysis treatment.  During the examination, the 
veteran denied having any classic intermittent claudication, 
but indicated that the tiring of his extremities after 
walking approximately two blocks.  The veteran also reported 
that he rarely experienced paresthesia-like sensations along 
the right leg.  In addition, he stated that he was not 
sensitive to the cold and that he was not confined to his 
home as a result of his right leg vascular disability.  The 
veteran further reported that his kidney problems caused him 
to fatigue easily and that his current activities were 
limited by his dialysis treatments.

The physician indicated that, by appearance, the veteran 
seemed to be in good health.  The examination revealed that 
he had excellent femoral pulses, although his posterior 
tibialis and dorsalis pedis pulses were diminished and his 
right foot was warm.  In addition, the examiner commented 
there were no varicosities "noted."  The diagnosis was 
recurrent deep vein thrombosis of the right lower extremity 
without residuals at this time.

In November 1999, the Board remanded this claim for further 
evidentiary development.  It was requested that the RO 
develop and adjudicate the issue of service connection for a 
vascular disability of the left leg.  It was also noted that, 
although the veteran was afforded VA medical examinations in 
June 1996, September 1997, and in February 1998, none of the 
examination reports included an opinion concerning the 
effects of the veteran's service-connected right leg vascular 
disability, on his ability to obtain or retain employment.  
Therefore, the RO was requested to ask a VA physician to 
review the claims file and opine as to whether the veteran's 
service- connected right leg vascular disability caused or 
aggravated his left leg vascular disability.  In addition, 
the examiner was asked to prepare a summary of all of the 
veteran's service- connected disabilities, to include his 
left leg vascular disability if he or she believes that 
either disability was caused or aggravated by his service-
connected right leg vascular disability.  The physician was 
asked to indicate whether, in his or her opinion, the 
veteran's service- connected disabilities, either alone or in 
the aggregate, suffice to render the veteran unemployable, 
without regard to age or to the existence or extent of 
nonservice-connected disabilities.

In April 2002, the veteran underwent VA examination.  The 
veteran complained of long standing problems with bilateral 
lower extremity ulcers.  He noted that the edema in his legs 
is significantly improved with effective fluid removal on 
dialysis.  He denied pain at present and reported being 
limited to approximately 1-2 blocks when walking.  A feeling 
of swelling stops him.  He was not currently anticoagulated 
and had not worn compression stockings for over ten years.  
He reported no recent problems with ulcers.  

Physical examination revealed mild to moderate bilateral 
pitting edema of the lower extremities.  There were chronic 
skin changes at the ankle and lower leg to mid shin.  The 
edema extended proximally on the posterior of the leg to 
behind the knee.  There were several varicosities evident on 
both legs.  They were more prominent on the right side with 
three prominent varicosities on the medial aspect of the 
proximal calf.  These were approximately 1-1.5 cm in 
diameter.  He had palpable femoral and popliteal pulses 
bilaterally.  The dorsalis pedis and posterior tibial pulses 
were easily palpable on the left and weak on the right.  Both 
feet were warm with capillary refill in less than three 
seconds.  He had no ulcerations.  The examiner concluded the 
veteran had mild to moderate bilateral lower extremity edema 
and mild symptoms.  His edema was currently well controlled 
with dialysis and may be improved by wearing compression 
stockings.  

He was scheduled for duplex ultrasound of the lower 
extremities.  This was done in May 2002.  Results showed the 
right leg positive for deep vein thrombosis.  The common 
femoral vein, superficial femoral vein and the popliteal vain 
all demonstrated partial lumen obstruction.  Chronic versus 
acute could not be determined.  Also noted was a patent 
collateral vein in the thigh.  The left leg was negative for 
deep vein thrombosis.  Also noted was a patent collateral 
vein in the thigh.  

In May 2002, the April 2002 examiner prepared a supplemental 
statement to respond to the request in the Board's remand.  
He noted that he had reviewed the entire claims file, and 
opined that there was no relationship between the service-
connected right leg and any condition of the left leg 
(doppler studies were normal).  The physician also offered 
his opinion that the left leg disability is not due to the 
veteran's service, and it is neither caused nor aggravated by 
the service-connected right leg condition.  He concluded by 
stating that the right leg does not impact upon his 
employability-to obtain and retain substantially gainful 
employment.

II.  Analysis

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is in effect for iliofemoral 
thrombophlebitis with varicose veins, right leg rated as 60 
percent disabling.  Therefore, he meets the percentage 
requirements of 38 C.F.R. § 4.16(a).  The question remains, 
however, as to whether his sole service-connected disability 
renders him unable to obtain or retain substantially gainful 
employment.  

The veteran has stated at his hearing that he has 63 college 
credits; this is equivalent to approximately two years of a 
college education.  He was last employed as a clerk 
approximately twenty years ago.  

The reports of recent VA examinations reflect symptoms of 
edema, varicosities, complaints of recurring ulcers of the 
lower extremities, and complaints of fatigue after walking 
two blocks.  However, the report of the most recent April 
2002 examination shows the veteran reporting that his edema 
was much improved after dialysis treatments began.  The 
examiner noted that the veteran's edema was well controlled, 
and that the veteran's symptoms were mild.  It was noted that 
his edema was well controlled.  Although chronic skin changes 
were noted there were no ulcers on examination.  This 
examiner was specifically requested to render an opinion 
regarding the effect of the veteran's service connected 
disability on his ability to obtain employment.  It was the 
examiner's opinion, after examination and a complete review 
of the records, that this disability did not prevent him from 
obtaining and maintaining substantially gainful employment.

Thus, notwithstanding the veteran's assertions to the 
contrary, the objective evidence of record weighs against any 
finding that his service-connected disability renders him 
unemployable.  The Board finds such objective evidence, to 
particularly include the April 2002 examiner's opinion, more 
probative on the question of the veteran's unemployability 
than his own assertions advanced in connection with the 
current claim for monetary benefits.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  Significantly, moreover, the veteran has neither 
presented, nor alluded to the existence of any objective 
evidence that would, in fact, support his claim.  

For all the foregoing reasons, the Board finds that the 
criteria for the award of a TDIU are not met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

The claim for a TDIU is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

